919 F.2d 141
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roy TALLEY, Plaintiff-Appellant,v.Joe McALARY, Assistant Deputy Warden, Jan Trombley,Assistant Deputy Warden, Defendants-Appellees.
No. 90-2025.
United States Court of Appeals, Sixth Circuit.
Nov. 28, 1990.

Before KENNEDY and MILBURN, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Talley moves for in forma pauperis status on appeal from the district court's order dismissing in part Talley's civil rights complaint.  42 U.S.C. Sec. 1983.  The district court's order dismissed Talley's due process and job loss claims.  However, the court did not dismiss issues concerning the conditions of Talley's confinement.


2
Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims is not appealable, Liberty Mutual Ins. Co. v. Wetzel, 424 U.S. 737, 744 (1976), except where the remaining claims are dismissed pending appeal.   Gillis v. United States Dep't of HHS, 759 F.2d 565, 568-69 (6th Cir.1985).  Because the condition of confinement issues are still pending in the district court, this court lacks jurisdiction over the present appeal.


3
Accordingly, the appeal is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  The motion for in forma pauperis status is denied as moot.